DETAILED ACTION
This action is in response to amendments received on 10/8/2021. Claims 1-19 were previously rejected. Claims 1-7 and 14 have been amended and new claim 20 added. A complete action on the merits of claims 1-20 follows below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the second threshold value is greater than the second threshold value” in line 20. It is at most unclear how the second threshold value can be greater than the second threshold value. For analysis, it is interpreted that the second threshold value is 
Claim 2 recites the limitation “wherein the one or more controller is configured to implement controlling the second generator to apply the second electric power to the second energy element from before when the impedance value reaches the first threshold value”. It is at most unclear when the controller controls the second electric power to supply power to the second energy element. Claim 1 on which claim 2 depends on claims “when the impedance value reaches a first threshold value, controlling a second generator to set a second electric power to be applied to a second energy element to a value higher than before reaching the first threshold value, the second energy element being configured to apply a second energy to the tissue”, which appears to be claiming that when the first threshold value is reached, the controller controls the second electric power to supply energy to the second energy element; however, claim 2 appears to be claiming that the controller is configured to implement controlling the second generator to apply the second electric power to the second energy element from before when the impedance value reaches the first threshold value (prior to reaching the threshold value). It is at most unclear at what point during the procedure (before or after the first threshold value is reached) the second generator is turned on to thereby control it based on the impedance first threshold value. Clarification and appropriate correction is required.
Claim 3 recites the limitation “wherein the one or more controller is configured to implement controlling the second generator to gradually increase a value of the second electric power when the impedance value reaches the first threshold value, and maintain a certain value thereafter”. It is at most unclear when the controller controls the second electric power to supply 
Claim 4 recites the limitation “wherein the one or more controller is configured to implement controlling the second generator to apply the second electric power to the second energy element discontinuously before when the impedance value reaches the first threshold value”. Claim 1 on which claim 4 depends on claims “when the impedance value reaches a first threshold value, controlling a second generator to set a second electric power to be applied to a second energy element to a value higher than before reaching the first threshold value, the second energy element being configured to apply a second energy to the tissue”, which appears to be claiming that when the first threshold value is reached, the controller controls the second electric power to supply energy to the second energy element; however, claim 4 is suggesting that the controller controls the second generator prior to the impedance reaching the first 
Claim 5 recites the limitation “wherein the one or more controller is configured to implement controlling the second generator to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance value reaches the first threshold value”. Claim 1 on which claim 5 depends on claims “when the impedance value reaches a first threshold value, controlling a second generator to set a second electric power to be applied to a second energy element to a value higher than before reaching the first threshold value, the second energy element being configured to apply a second energy to the tissue”, which appears to be claiming that when the first threshold value is reached, the controller controls the second electric power to supply energy to the second energy element; however, claim 5 is suggesting that the controller controls the second generator prior to the impedance reaching the first threshold value (until when). It is at most unclear at what point during the procedure (before or after the first threshold value is reached) the second generator is turned on to thereby control it based on the impedance first threshold value and to maintain the tissue temperature at T0. Clarification and appropriate correction is required.  
Claim 7 recites the limitation “the second threshold value is greater than the second threshold value” in line 23. It is at most unclear how the second threshold value can be greater than the second threshold value. For analysis, it is interpreted that the second threshold value is 
Claims 9-11 recites similar limitations of controlling the second energy to the tissue at various ways “from before when the impedance value reaches the first threshold value”. As explained with respect to the rejection of claims 2-4 above, claim 7 recites the limitation “when the impedance value reaches a first threshold value, controlling the second energy element to output the second energy…” making it appear as though the second energy is outputted once the first threshold is reached. It is at most unclear at what point during the procedure (before or after the first threshold value is reached) the second energy is applied to thereby control it based on the impedance first threshold value. Clarification and appropriate correction is required.  
Claim 12 recites the limitation “wherein the controller is configured to implement controlling the second energy element to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance value reaches the first threshold value”. At most it appears that claim 7 is directed to a situation where a first energy element is activated to raise a tissue impedance to a first threshold value and thereafter the second energy element is activated (meaning that the first threshold value is the onset of controlling the second energy element). Therefore, it is at most unclear how the controller is configured to implement controlling the second energy element to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance value reaches the first threshold value. Furthermore, it is unclear what “during until when” means. Clarification and appropriate correction is required.
Claim 14 recites the limitation “the second threshold value is greater than the second threshold value” in line 17. It is at most unclear how the second threshold value can be greater than the second threshold value. For analysis, it is interpreted that the second threshold value is greater than the first threshold value; however, clarification and appropriate correction is required.
Claims 15-17 recites similar limitations of controlling the second energy to the tissue at various ways “before when the impedance value reaches the first threshold value”. As explained with respect to the rejection of claims 2-4 and 9-11 above, claim 14 recites the limitation “when the impedance value reaches a first threshold value, outputting the second energy …” making it appear as though the second energy is off until the first threshold is reached. It is at most unclear at what point during the procedure (before or after the first threshold value is reached) the second energy is applied to thereby control it based on the impedance first threshold value. Clarification and appropriate correction is required.  
Claim 18 recites the limitation “controlling the second energy element to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance value reaches the first threshold value”. At most it appears that claim 14 is directed to a situation where a first energy element is activated to raise a tissue impedance to a first threshold value and thereafter the second energy element is activated (meaning that the first threshold value is the onset of controlling the second energy element). Therefore, it is at most unclear how the controller is configured to control the second energy element to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance value reaches 
Claims 6, 8, 13 and 19-20 are rejected due to dependency over a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakurai (US Pub. No. 2003/0073987) in view of Harano (US Pub. No. 2002/0052598.
Regarding Claim 1, Sakurai teaches a surgical controller 109 for controlling an electrosurgical apparatus (Fig. 5 and [0107]), the surgical controller comprising:
a circuit configured to detect (temperature) of a tissue between a pair of holding members disposed at the electrosurgical apparatus and to output a value indicative of the (temperature) (temperature sensor detective circuit 193 and [0100]-[0114]); and
one or more controllers (control circuit 194) configured to implement:
controlling a first generator 191 (Fig. 5) to apply a first electric power to a first energy element (5 and 105 in Fig. 4) that is provided on each of the holding members and is configured to apply a first energy to the tissue, the first energy generating Joule heat in the tissue to heat the tissue ([0117]-[0118]);
receiving the (temperature) value from the circuit; when the (temperature) value reaches a first threshold value, controlling a second generator 192 to set a second electric power to be applied to a second energy element 71, 72 (Fig. 4) to a value higher than before reaching the first threshold value, the second energy element being configured to apply a second energy to the tissue, the second energy coagulating the tissue from a surface side of the tissue contacting a grasping face of the holding members towards an inside of the tissue ([0119]-[0121]); however, Sakurai teaches controlling delivery of the heat energy and high frequency according to temperature of the tissue and not a circuit configured to detect an impedance of a tissue between a pair of holding members disposed at the electrosurgical apparatus and to output an impedance value indicative of the impedance and controlling delivery of the heat energy and high frequency according to the impedance of the tissue and when the impedance value reaches the second threshold value, controlling the second generator to stop applying the second electric 
In the same field of invention, Harano teaches controlling an electrosurgical generator based on tissue temperature and tissue impedance detected by monitoring the temperature and impedance and regulating and controlling the supply of high frequency power to the electrodes based on the feedback received from the impedance control (see Figs. 5A-C and [0162]) Fig. 5C shows the first threshold value is greater than the impedance value when a treatment is started, and the second threshold value is greater than the second threshold value (the first threshold value, please see the 112 rejection above). It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a similar impedance control circuit as disclosed by Harano in order to intermittently deliver the high frequency energy in order to allow the user to monitor the impedance of the tissue and control the delivery of power to achieve coagulation with better results while preventing tissue carbonization or sticking to electrode. 
Regarding Claim 2, Sakurai as modified by Harano teaches wherein the one or more controller is configured to implement controlling the second generator to apply the second electric power to the second energy element from before when the impedance (target) value reaches the first threshold value ([0119] and Figs. 7A-D of Sakurai).
Regarding Claim 4, Sakurai as modified by Harano teaches wherein the one or more controller is configured to implement controlling the second generator to apply the second electric power to the second energy element discontinuously before when the impedance (target) value reaches the first threshold value (Figs. 7A-D of Sakurai).
Regarding Claim 5, Sakurai as modified by Harano teaches wherein the one or more controller is configured to implement controlling the second generator to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance (target) value reaches the first threshold value (control of the second energy delivery as seen in Figs. 7A-D and temperature control as discussed in [0110]-[0114] of Sakurai).
Regarding Claim 6, Sakurai as modified by Harano teaches wherein the one or more controller is configured to implement controlling the second generator not to apply the second electric power to the second energy element until when the impedance value reaches the first threshold value (by implementing the teachings of Harano to control the application of energy based on the impedance rather than the temperature one would appreciate controlling the second generator not to apply the second electric power to the second energy element until when the impedance value reaches the first threshold value since once the threshold is reached Harano teaches turning the power supply off and Sakurai teaches turning the heater on, see [0117]-[0127] of Sakurai).
Regarding Claim 7, Sakurai teaches a surgical system (Fig. 5) comprising:
an electrosurgical apparatus 101 including:
a pair of holding members 32 and 131 (Figs. 4-5 and [0117]) that is configured to grasp a tissue; a first energy element (“electrode portions 71 and 72” and “heating member 5”) that is provided on each of the holding members (Fig. 4), and is configured to apply a first energy to the tissue, the first energy generating Joule heat in the tissue to heat the tissue ([0118]-[0121]); and
a second energy element (“electrode portions 71 and 72” and “heating member 5”) that is provided on at least one of the holding members, and is configured to apply a second energy 
a controller configure to control output of the first energy and output of the second energy, wherein the controller is configured to implement:
controlling the first energy element to output the first energy, measuring (temperature) of the tissue grasped by the pair of holding members and outputting (temperature) value indicative of the impedance,
when the (temperature) value reaches a first threshold value, controlling the second energy element to output the second energy at an output that is higher than that before reaching the first threshold value ([0100]-[0121] and Figs. 4-5); however, Sakurai teaches controlling delivery of the heat energy and high frequency according to temperature of the tissue and not a circuit configured to detect an impedance of a tissue between a pair of holding members disposed at the electrosurgical apparatus and to output an impedance value indicative of the impedance and controlling delivery of the heat energy and high frequency according to the impedance of the tissue and when the impedance value reaches the second threshold value, controlling the second generator to stop applying the second electric power and wherein, the first threshold value is greater than the impedance value when a treatment is started, and the second threshold value is greater than the second threshold value.
In the same field of invention, Harano teaches controlling an electrosurgical generator based on tissue temperature and tissue impedance detected by monitoring the temperature and impedance and regulating and controlling the supply of high frequency power to the electrodes based on the feedback received from the impedance control (see Figs. 5A-C and [0162]) Fig. 5C 
Regarding Claim 8, Sakurai as modified by Harano teaches wherein the first energy element is a high-frequency electrode that is configured to apply the first energy as a high-frequency current to the tissue, and the second energy element is a heater that is configured to apply heat to the tissue (“electrode portions 71 and 72” and “heating member 5” in [0117]-[0121] of Sakurai).
Regarding Claim 9, Sakurai as modified by Harano teaches wherein the controller is configured to implement controlling the second energy element to apply the second energy to the tissue from before when the impedance (target) value reaches the first threshold value ([0119] and Figs. 7A-D of Sakurai).
Regarding Claim 11, Sakurai as modified by Harano teaches wherein the controller is configured to implement controlling the second energy element to apply the second energy discontinuously to the tissue before when the impedance (target) value reaches the first threshold value (Figs. 7A-D of Sakurai).
Regarding Claim 12, Sakurai as modified by Harano teaches wherein the controller is configured to implement controlling the second energy element to keep the tissue at 
Regarding Claim 13, Sakurai as modified by Harano teaches wherein the controller is configured to implement controlling the second energy element not to apply the second energy to the tissue until when the impedance value reaches the first threshold value (by implementing the teachings of Harano to control the application of energy based on the impedance rather than the temperature one would appreciate controlling the second generator not to apply the second electric power to the second energy element until when the impedance value reaches the first threshold value since once the threshold is reached Harano teaches turning the power supply off and Sakurai teaches turning the heater on, see [0117]-[0127] of Sakurai).
Regarding Claim 14, Sakurai teaches a method for controlling an electrosurgical apparatus ([0116]), the method comprising:
controlling a first energy element 5 that is provided on a pair of holding members 32 and 131 that is configured to grasp a tissue, and is configured to apply a first energy to the tissue, the first energy generating Joule heat in the tissue to heat the tissue ([0117]-[0118] and Figs. 4-5);
measuring (temperature) of the tissue grasped by the pair of holding members and outputting (temperature) value; controlling a second energy element 71 and 72 that is provided on at least one of the pair of holding members (Fig. 4), and is configured to apply a second energy to the tissue, the second energy coagulating the tissue from a surface side of the tissue contacting a grasping face of the at least one of the pair of holding members towards an inside of the tissue, and when the (temperature) value reaches a first threshold value, outputting the second energy 
In the same field of invention, Harano teaches controlling an electrosurgical generator based on tissue temperature and tissue impedance detected by monitoring the temperature and impedance and regulating and controlling the supply of high frequency power to the electrodes based on the feedback received from the impedance control (see Figs. 5A-C and [0162]) Fig. 5C shows the first threshold value is greater than the impedance value when a treatment is started, and the second threshold value is greater than the second threshold value (the first threshold value, please see the 112 rejection above). It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a similar impedance control circuit as disclosed by Harano in order to intermittently deliver the high frequency energy in order to allow the user to monitor the impedance of the tissue and control the delivery of power to achieve coagulation with better results while preventing tissue carbonization or sticking to electrode. 
Regarding Claim 15, Sakurai as modified by Harano teaches comprising controlling the second energy element to apply the second energy to the tissue from before when the impedance value reaches the first threshold value ([0019] of Sakurai and Figs. 7A-D).
Regarding Claim 17, Sakurai as modified by Harano teaches comprising controlling the second energy element to apply the second energy discontinuously to the tissue before when the impedance value reaches the first threshold value (Figs. 7A-D of Sakurai).
Regarding Claim 18, Sakurai as modified by Harano teaches comprising controlling the second energy element to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance value reaches the first threshold value (control of the second energy delivery as seen in Figs. 7A-D and temperature control as discussed in [0110]-[0114] of Sakurai).
Regarding Claim 19, Sakurai as modified by Harano teaches comprising controlling the second energy element not to apply the second energy to the tissue until when the impedance value reaches the first threshold value (by implementing the teachings of Harano to control the application of energy based on the impedance rather than the temperature one would appreciate controlling the second generator not to apply the second electric power to the second energy element until when the impedance value reaches the first threshold value since once the threshold is reached Harano teaches turning the power supply off and Sakurai teaches turning the heater on, see [0117]-[0127] of Sakurai).
Regarding Claim 20, Sakurai as modified by Harano teaches wherein when the impedance value reaches the first threshold value, the first energy is decreased and the second energy is increased, and when the impedance value reaches the second threshold value, the supply of the .

Claims 3, 10 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakurai in view of Harano as applied above and further in view of Paton (US Pub. No. 2003/0158551).
Regarding Claims 3, 10 and 16, Sakurai as modified by Harano teaches the invention as applied above, but do not teach wherein the one or more controllers is configured to implement controlling the second generator to gradually increase a value of the second electric power when the impedance value reaches the first threshold value, and maintain a certain value thereafter. In the same field of invention, Paton teaches gradually increasing RF energy in order to reach a target impedance for better coagulation procedure ([0020]-[0025]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have the processor/controller of Sakurai as modified by Hassler gradually increase the RF/HF energy while measuring the tissue characteristics (such as impedance) in order to precisely control the energy delivery to maintain a target value for a successful treatment procedure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on the Hassler reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In view of the amendments a new reference, Harano has been made of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794